Citation Nr: 0430280	
Decision Date: 11/15/04    Archive Date: 11/29/04

DOCKET NO.  03-14 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased rate of dependency and 
indemnity compensation (DIC) benefits for the surviving 
spouse of the veteran based on the need for regular aid and 
attendance of another person or by reason of being 
housebound. 

2.  Entitlement to service connection for disabilities due to 
chemical exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from November 1961 to 
December 1963. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas, which denied the appellant's claim seeking entitlement 
to aid and attendance allowance and housebound allowance for 
a surviving spouse, and from a February 2003 decision which 
denied service connection for disabilities due to chemical 
exposure.  


FINDINGS OF FACT

1.  The appellant is not blind and is not in a nursing home.  

2.  The appellant is usually able to perform most activities 
of daily living, and to protect herself from the hazards 
incident to daily living.

3.  The appellant is not substantially confined to her home 
by reason of disability. 

4.  The appellant did not serve in the active military, 
naval, or air service.  




CONCLUSIONS OF LAW

1.  The criteria for entitlement to an increased rate of DIC 
benefits based upon the need for the regular aid and 
attendance of another person have not been met. 38 U.S.C.A. § 
1311(c) (West 2002); 38 C.F.R. §§ 3.351(a-c), 3.352 (2003).

2.  The criteria for entitlement to an increased rate of DIC 
benefits based upon permanent housebound status have not been 
met. 38 U.S.C.A. § 1311(d) (West 2002); 38 C.F.R. § 3.351(e) 
(2003).

3.  Entitlement to service connection for disabilities due to 
exposure to chemicals is denied.  38 U.S.C.A. §§ 101 (2), 
(24), 1110, 1131 (West 2002).

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran died on August [redacted], 1990.  The immediate cause of 
death was arteriosclerotic heart disease.  

In an October 1990 rating decision, the RO denied the 
appellant service connection for the cause of the veteran's 
death, but granted her dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 418(b) 
(Subsequently recodified as 38 U.S.C.A. § 1318(b)).  It was 
noted that the veteran was 100 percent disabled for his 
psychiatric condition.  

In a statement dated September 1995, the appellant stated 
that the veteran was exposed to a type of chemical when he 
was stationed in Germany, a side effect of which was the 
veteran had what resembled a burn on his back.  She wrote 
that a couple of years after they were married, the veteran's 
discoloration disappeared.  She contended that the 
contaminant went into the veteran's bloodstream, and that he 
passed the contaminant to her, and that it caused symptoms 
such as blisters, stiff joints, and headaches.  She wrote 
that the veteran had appealed to VA in 1979 about his 
condition.  

In a March 2002 report, Dr. A.K. reported diagnoses of the 
appellant's as reversible ischemic neurological deficit and 
diabetes mellitus Type 2.  He stated that the appellant was 
not in need of the aid or attendance of someone else in the 
ordinary activities of daily living, and was not confined to 
her house or its' immediate premises.  

In an April 2003 statement, the appellant described her 
osseous dysplasia, and wrote that the veteran contaminated 
her with a virus.  

The appellant was afforded a Travel Board hearing in April 
2004.  At the appellant's hearing, she presented a package of 
information regarding "periapical cemental dysplasia".  


Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits. 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2003).  In a letter dated February 2002, the RO informed the 
appellant what information and evidence she would have to 
submit in order to prevail on her claim for aid and 
attendance allowance or housebound allowance.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 and 38 CFR § 3.159(b)(1) (2003).  The February 2002 
letter informed the appellant that the RO would make 
reasonable efforts to obtain additional treatment records of 
the veteran's if she provided the name and address of where 
she had been treated.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) (2003).  The 
February 2002 letter told the appellant to tell the RO about 
any additional information or evidence that she wanted the RO 
to get, and asked her to submit the enclosed VA Form 21-
4142s, showing the dates and places where she had received 
medical treatment. 

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2003).  Even though the February 2002 letter did not 
specifically request that the appellant provide any evidence 
in her possession that pertained to her claim (as required by 
38 C.F.R. § 3.159 (b)), as will be described below, it is 
determined that the appellant is also not prejudiced by such 
failure.  

Furthermore, VA has consistently asked the appellant for 
information about where and by whom she was treated 
throughout the more than 2 years that her claim has been 
adjudicated.  There are no outstanding records to obtain.  
When the appellant has provided information about where she 
was treated, VA has obtained the records.  As a result, the 
appellant was provided the required notices and he was 
afforded an opportunity to respond after she was fully 
informed of the evidence needed to substantiate the claim.  
Bernard v. Brown, 4 Vet.App. 384 (1993).  In short, the RO 
has informed the appellant of the information and evidence 
not of record that is needed, the information and evidence 
that the VA will seek to provide, the information and 
evidence the appellant must provide, and requested any 
additional evidence the appellant has that pertains to the 
claim. 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) (2003); 
Quartuccio v. Principi, 16 Vet.App. 183 (2002).   

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and she has been 
made aware of how VA would assist her in obtaining evidence 
and information.  She has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.



Entitlement to an increased rate of dependency and indemnity 
compensation (DIC) benefits for the surviving spouse of the 
veteran based on the need for regular aid and attendance of 
another person or by reason of being housebound.

Where an otherwise eligible surviving spouse of a wartime or 
peacetime veteran is in need of regular aid and attendance, 
the monthly rate of DIC shall be increased.  A claimant is 
considered to be in need of regular aid and attendance if 
he/she is: (1) is blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less in both eyes, or 
concentric contraction of the visual field to five degrees or 
less; (2) is a patient in a nursing home because of mental or 
physical incapacity; or (3) establishes a factual need for 
regular aid and attendance. 38 U.S.C.A. § 1311(c); 38 C.F.R. 
§ 3.351(a-c).

Determinations as to need for regular aid and attendance must 
be based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: Inability of claimant to dress 
or undress himself/herself or to keep himself/herself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which, by 
reason of the particular disability, cannot be done without 
aids; inability of the claimant to feed himself/herself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his/her daily environment.  
"Bedridden" will be a proper basis for the determination and 
is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
claimant is unable to perform should be considered in 
connection with his/her condition as a whole.  It is only 
necessary that the evidence establish that the claimant is so 
helpless as to need regular aid and attendance, not that 
there be a constant need. 38 C.F.R. § 3.352(a).

The monthly rate of DIC payable to a surviving spouse who 
does not qualify for increased compensation based on need for 
regular aid and attendance shall be increased if the 
surviving spouse is permanently housebound by reason of 
disability.  The "permanent housebound" requirement is met 
when the surviving spouse is substantially confined to 
his/her home (ward or clinical area, if institutionalized) or 
immediate premises by reason of disability or disabilities 
which it is reasonably certain will remain throughout the 
surviving spouse's lifetime. 38 U.S.C.A. § 1311(d); 38 C.F.R. 
§ 3.351(e).

The appellant did not respond to the VCAA letter asking her 
if she received private treatment.  When she was seen by Dr. 
A.K. in March 2002, the doctor indicated that she was not in 
need of the aid or attendance of someone else in the ordinary 
activities of daily living and was not blind or confined to a 
nursing home.  He indicated that she was able to undress and 
dress herself, and could walk and get around unassisted.  He 
also indicated that she could wash herself and keep herself 
ordinarily clean and presentable, and was able to protect 
herself from the everyday hazards of life.  He also indicated 
that she was not bedridden.  Due to the findings by Dr. A.K, 
the Board concludes that the appellant does not require the 
regular aid and attendance of another person.  

Similarly, with respect to the claim for housebound benefits, 
the Board notes that Dr. A.K. specifically indicated that the 
veteran was not housebound.  Thus, it cannot be concluded 
that she is substantially confined to her home or immediate 
premises.

In sum, the Board is unable to conclude that the appellant 
needs the regular aid and attendance of another person in 
order to perform the daily self-care activities and to 
protect herself against the hazards incident to her daily 
environment.  The evidence also does not demonstrate that she 
is confined to her home or immediate premises as a result of 
her disabilities.  Accordingly, under the circumstances of 
this case, the requirements for additional DIC based on the 
need for the regular aid and attendance of another person or 
by reason of being housebound have not been met.


Entitlement to service connection for disabilities due to 
chemical exposure.

The appellant claims that her husband was exposed to 
chemicals during service, and that he incurred a disease from 
such contamination, and that he later passed the disease on 
to the appellant.  

Inasmuch as the appellant did not serve in the active 
military, naval, or air service, she cannot be considered a 
veteran under 38 U.S.C.A. § 101 (2), and therefore does not 
meet one of the basic requirements for service connection 
under sections 1110 and 1131 of Title 38 of the United States 
Code.  Although she claims that she incurred a disease from 
her husband who was a veteran, there is no provision in Title 
38 that allows for service connection to be granted in such a 
circumstance.  For that reason, the appellant's claim must be 
denied.  

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the United 
States Court of Appeals for Veterans Claims (Court) held that 
in a case where the law is dispositive of the claim, it 
should be denied because of lack of legal entitlement under 
the law.  Since the appellant was not a veteran, and there no 
provision that allows for service connection to be granted to 
someone who is not a veteran, the appellant's claim must be 
denied as a matter of law.  

Although the Court has held that the Veterans Claims 
Assistance Act of 2000 (VCAA) is potentially applicable to 
all pending claims (see Holliday v. Principi, 14 Vet. App. 
280 (2001)), the Court has also held that VA's duties to 
notify and assist contained in the VCAA are not applicable to 
claims such as this one in which the law, rather than the 
evidence, is dispositive.  See Smith v. Gober, 14 Vet. App. 
227, 231-32 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Mason v. Principi, 16 Vet. App. at 132.


ORDER

An increased rate of DIC based on the need for the regular 
aid and attendance of another person or by reason of being 
housebound is denied.

Entitlement to service connection for disabilities due to 
chemical exposure is denied.  



	                     
______________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



